Kirkpatrick, C. J. and Rossell, J.
— Were of opinion, that the books wei“e sufficiently proved, (a)
Pennington, J.
— Notwithstanding the opinion of my brethren, I am not satisfied that the books wei'e sufficiently proved. The witness never saw them till they were produced in coux*t on trial. It has never been held, within my knowledge, that proof of the hand-writing of the party, is sufficient evidence of [*] his books of account; and it appears to me, dangerous to establish such a precedent. I think nothing of the entry in the waste book, of a transaction between the witness and the plaintiff below.
Judgment affirmed.

 Contra. 3 Halst. 68.